Case 2:11-cr-20564-MAG-MKM ECF No. 785-5, PageID.7020 Filed 11/02/20 Page 1 of 1




  October 30, 2020




  Dear Judge Mark A. Goldsmith,
  I am writing this letter on behalf of Geoffrey Rhymes. I’ve known Geoffrey since I was 11 yrs old and I
  speak to Geoffrey every day and he has taken responsibility and expressed the lifestyle changes he plans
  to make once he is released. Geoffrey realizes the impact his incarceration has had on his life and his
  families and he is very remorseful about that. He even mentioned speaking to young children about
  making better choices in life to not end up in prison. Geoffrey have a full life ahead of him and one of
  the professional journey’s he plans to take is becoming a Truck Driver. He has taken advantage of the
  opportunities afforded to him while incarcerated to assist in that process. There are several truck
  driving schools in Georgia and with the support system he has in place, there will be no problem
  assisting Geoffrey with his future endeavors.




  Sincerely,
  Tia Legion
               @comcast.net
  313
